DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0066] should read "as illustrated in Fig. 4. The drawings disclose a Figure 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita US PG Pub [2017/0035436].
With respect to Claim 1, Morita discloses: (Figure 2) An embolus material (embolic coil 40) configured to be filled into an aortic aneurysm connected to a branch blood vessel (Embolic coils are used for occlusive purposes in the vasculature for various reasons, such as occluding aneurysms, …arterio-venous malformations, [0032]; Examiner understands that occlusive purposes include inhibiting the inflow of blood from a cavity or the outflow of the blood from a cavity) via a catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]) to inhibit inflow of blood into the aortic aneurysm from the branch blood vessel or outflow of the blood from an inside of the aortic aneurysm to the branch blood Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]; See annotated first figure 2 below); a shaped portion provided at least at a part of the elongated filling body, the shaped portion being configured to bend in a bent state or curve in a curved state after coming out of the catheter (vertical loop 28 and horizontal loop, see second annotated figure 2 below); the shaped portion being configured to spread out, in the bent or curved state, wider than an inner diameter of the branch blood vessel after coming out of the catheter (The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site, [0059]).  
[AltContent: textbox (The solid arrows point to the shaped portions. The dashed arrows point to the elongated portion. )]
    PNG
    media_image1.png
    461
    455
    media_image1.png
    Greyscale

[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27.)]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale

The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]) that swells through contact with blood.  
With respect to Claim 3, Morita discloses: The embolus material according to claim 1, wherein the shaped portion includes a member made of shape memory material wound in a coil shape on an outer circumference of the filling body (The embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core...the coil is comprised of a hydrogel core with a platinum-coated nitinol wire around it, [0035-0036]; Examiner understands the metal alloys used for the coil are shape memory materials).  
With respect to Claim 5, Morita discloses: The embolus material according to claim 1, wherein the elongated filling body includes opposite ends, the shaped portion being provided at both ends of the filling body (vertical loop 28 and horizontal loop, See annotated figure below).  
[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27.)]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale

With respect to Claim 6, Morita discloses: The embolus material according to claim 1, wherein the shaped portion extends over an entirety of the elongated filling body (See figure 3).  
With respect to Claim 7, Morita discloses: The embolus material according to claim 5, wherein the shaped portion is shaped so as to, after coming out of the catheter, spread out in the range wider See figure 9 and 2,…the winding diameters described above refer to the secondary diameter, since that is the expanded, shape memory shape the coil will adopt after delivery, [0059]).  
With respect to Claim 8, Morita discloses: The embolus material according to claim 5, wherein the shaped portion is wound so that, after coming out of the catheter, the shaped portion is a wound shaped portion possessing a circular or polygonal ring shape having a diameter larger than the inner diameter of the branch blood vessel (See figure 2, vertical loop 28 and horizontal loop, The embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core, [0035] ).  
 With respect to Claim 11, Morita discloses: The embolus material according to claim 1, wherein the shaped portion is configured to form a structure having a diameter of 3 mm or more after coming out of the catheter (FIG. 3 illustrates an alternative configuration of an embolic coil 30 having an 8-loop secondary structure… the coil loop diameters 38 (FIG. 3) can range from about 3 mm to about 20 mm, [0048-0054]).  
With respect to Claim 12, Morita discloses: The embolus material according to claim 1, wherein the elongated filling body is made of a material that swells through contact with blood (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]) and has an outer diameter smaller than the inner diameter of the branch blood vessel in a state before being swollen (The coil described in the various embodiments can be used as an all-in-one coil where the coil itself can be used to occlude the target site, [0058]) such that a part of the filling body other than the shaped portion is able to enter and occlude the branch blood vessel (Embolic coils are used for occlusive purposes in the vasculature for various reasons, such as occluding aneurysms, …arterio-venous malformations, [0032]; Examiner understands that occlusive purposes include inhibiting the inflow of blood from a cavity or the outflow of the blood from a cavity).  
With respect to Claim 14, Morita discloses: A method comprising: introducing a catheter into a body while an embolus material is positioned inside the catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]), the embolus material comprising an elongated filling body (Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]; See annotated first figure 2 below) and a shaped portion provided at least at a part of the elongated filling body (vertical loop 28 and horizontal loop, see second annotated figure 2 below); pushing the embolus material through an open distal end of the catheter while the catheter is in the body so that the embolus material comes out of the catheter and is introduced into an aortic aneurysm to inhibit inflow of blood into the aortic aneurysm from a branch blood vessel or outflow of the blood from an inside of the aortic aneurysm to the branch blood vessel (The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]); and the shaped portion of the embolus material bending or curving after coming out of the catheter to spread out in a bent or curved state wider than an inner diameter of the branch blood vessel such that at least a portion of the embolus material remains in the aortic aneurysm without flowing out from the aortic aneurysm to a branch vessel connected to the aortic aneurysm (The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site, [0059]; …second loop can then nest over the first coil upon delivery…may still function well as a framing coil since the first and second loops may provide good anchor strength to grip the vessel wall, [0056]).  
[AltContent: textbox (The solid arrows point to the shaped portions. The dashed arrows point to the elongated portion. )]
    PNG
    media_image1.png
    461
    455
    media_image1.png
    Greyscale

[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27.)]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale

With respect to Claim 15, Morita discloses: The method according to claim 14, wherein the pushing of the embolus material through the open distal end of the catheter (Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]) so that the embolus material comes out of the catheter causes the elongated filling body to swell to an increased size through contact with blood in the body (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]).  
With respect to Claim 16, Morita discloses: The method according to claim 14, wherein the bending or curving of the shaped portion of the embolus material occurs by virtue of the shaped portion being a shape memory material on an outer circumference of the filling body (The embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core...the coil is comprised of a hydrogel core with a platinum-coated nitinol wire around it, [0035-0036]; Examiner understands the metal alloys used for the coil are shape memory materials; mandrel 10 may include one or more mounting elements that fit onto the core 12 and provide various shapes or winding surfaces that are positioned at different orientations on which the embolic coil can be wound, [0040]).  
Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandusko US PG Pub [2010/0131006].
With respect to Claim 1, Chandusko discloses: (Figure 3) An embolus material (closure device 30) configured to be filled into an aortic aneurysm connected to a branch blood vessel (…closure device for a PFO, atrial septal defect (ASD), or other suitable defect, [0018]; Examiner understands that the device is meant to close different defects and thus reads to the claim limitation of being able to fill an aortic aneurysm) via a catheter (…the device includes a tubular structure having dimensions suitable for insertion into a catheter, [0007]) to inhibit inflow of blood into the aortic aneurysm from the branch blood vessel or outflow of the blood from an inside of the aortic aneurysm to the branch blood vessel (… thus reducing or eliminating blood flow through the defect, [Abstract]), the embolus material comprising: an elongated filling body that is sized smaller than an inner diameter of the catheter so that the elongated filling body is positionable in the catheter (central portion 38); a shaped portion provided at least at a part of the elongated filling body, the shaped portion being configured to bend in a bent state or curve in a curved state after coming out of the catheter (3 slits made at each end of a tube to form three struts 32a-32c, 34a-34c at each end of the tube, [0024]); the shaped portion being configured to spread out, in the bent or curved state, wider than an inner diameter of the branch blood vessel after coming out of the catheter (See figure 5 for post-catheter deployment).  
Figure 3, 3 slits made at each end of a tube to form three struts 32a-32c, 34a-34c at each end of the tube, [0024]).  
With respect to Claim 9, Chandusko discloses: (Figure 3 or 8) The embolus material according to claim 5, wherein the shaped portion, after coming out of the catheter, is umbrella-shaped having a diameter larger than the inner diameter of the branch blood vessel by virtue of a terminal end of the filling body being branched into a plurality of filaments that are turned back to a proximal side of the elongated filling body (See figure 8, part 80, the tube has four slits at each end to produce four struts at each end of the tube, [0030]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Belenkaya et al. US PG Pub [2007/0078480].
With respect to Claim 4, Morita discloses: The embolus material according to claim 1.
Morita fails to disclose: wherein the shaped portion includes a member made of shape memory material that is buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material.
Within the same field of occlusive devices, Belenkaya teaches: (Figure 1 and 2, embolus material, device 10; elongated filling body, self-expanding material 20 and inner coil 30; shaped portions, See arrows in annotated figure below) wherein the shaped portion includes a member made of shape memory material (inner coil 30) that is buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material (Inner coil (30) is surrounded by self-expanding material (20), [0039]).  
[AltContent: textbox (See figure to the left. Arrow points to shaped portions of device. )]
    PNG
    media_image3.png
    222
    382
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify shaped portion of Morita to have the shape memory material buried inside, as taught by Belenkaya, for the purpose of the self-expanding material (20) expands in a self-regulated manner after extrusion from the catheter, [0039, Belenkaya].
With respect to Claim 17, Morita disclose: The method according to claim 14.
Morita fails to teach: wherein the bending or curving of the shaped portion of the embolus material occurs by virtue of the shaped portion being shape memory material buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material.  
Within the same field of occlusive devices, Belenkaya teaches: (Figure 1 and 2, embolus material, device 10; elongated filling body, self-expanding material 20 and inner coil 30; shaped portions, See arrows in annotated figure above, catheter, 35) wherein the bending or curving of the shaped portion of the embolus material occurs by virtue of the shaped portion being shape memory material buried inside the elongated filling body so that the elongated filling body surrounds the Inner coil (30) is surrounded by self-expanding material (20), [0039]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify shaped portion of Morita to have the shape memory material buried inside, as taught by Belenkaya, for the purpose of the self-expanding material (20) expands in a self-regulated manner after extrusion from the catheter, [0039, Belekaya].
	
Claims 10, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Aboytes et al. US PG Pub [2018/0036012].

	With respect to Claim 10, Morita discloses: The embolus material according to claim 5.
	Morita fails to teach: wherein the shaped portion after coming out of the catheter being ball-shaped at a terminal end of the elongated filling body and having an outer diameter larger than the inner diameter of the branch blood vessel.  
Within the same field of occlusive devices, Aboytes teaches: (Figures 14A-14E, embolus material, occlusion device, 1410; elongated filling body, first portion 1420, shaped portions, second portion 1430) wherein the shaped portion after coming out of the catheter being ball-shaped at a terminal end of the elongated filling body (…the second portion 1430 can be moveable from a substantially linear, elongate collapsed configuration to a multi-dimensional (e.g., three-dimensional) shape in the expanded configuration…the second portion 1430 can have a three-dimensional shape in the expanded configuration that lends an overall spherical shape to the occlusion device 1410, [0143; Examiner interprets spherical to be synonymous to ball-shaped]) and having an outer diameter larger than the inner diameter of the branch blood vessel (…the occlusion device 1410 has a second width W2 in the second, expanded, configuration greater than its first width W1, [0137]).  

With respect to Claim 13, Morita discloses: The embolus material according to claim 12.
Morita fails to teach: wherein the elongated filling body includes a terminal portion that is linear and remains linear after coming out of the catheter. 
Within the same field of occlusive devices, Aboytes discloses: (Figure 1, embolus material, occlusion device, 100; elongated filling body, first portion 116, shaped portions, second portion 117) The embolus material according to claim 12, wherein the elongated filling body includes a terminal portion (lead-in member 102) that is linear and remains linear after coming out of the catheter (…lead-in member 102 does not necessarily need to be curved as shown, but can be generally straight and/or have other atraumatic yet sufficiently resilient configurations, [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the elongated filling body of Morita to have a terminal portion that is linear and remains linear after coming out of the catheter, for the purpose of having a resilient configuration, [0107, Aboytes].
With respect to Claim 19, Morita discloses: The method according to claim 14.
Morita fails to teach: wherein the shaped portion extends beyond an end of the elongated filling body
Within the same field of occlusive devices, Aboytes teaches: (Figure 1, embolus material, occlusion device, 100; elongated filling body, first portion 116, shaped portions, second portion 117, catheter 200) The method according to claim 14, wherein the shaped portion extends beyond an end of …the elongated member 113 can extend beyond the distal terminus of the mesh 101 and/or connector 103 to form the lead-in member 102, [0107]; Examiner understands that the shaped portion 116 includes elongated member 113 within and thus, that section extends along with 113).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shaped portion of Morita to extend beyond the end of the elongated filling body, as taught by Aboytes, for the purpose of forming a lead-in member, [0107, Aboytes]. 
With respect to Claim 20, Morita discloses: The method according to claim 14. 
Morita fails to teach: wherein the elongated filling body includes a terminal portion that is linear before coming out of the catheter and is linear after coming out of the catheter.
Within the same field of occlusive devices, Aboytes teaches: (Figure 1, embolus material, occlusion device, 100; elongated filling body, first portion 116, shaped portions, second portion 117, catheter 200) wherein the elongated filling body includes a terminal portion (lead-in member 102) that is linear before coming out of the catheter and is linear after coming out of the catheter (…lead-in member 102 does not necessarily need to be curved as shown, but can be generally straight and/or have other atraumatic yet sufficiently resilient configurations, [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the elongated filling body of Morita to have a terminal portion that is linear and remains linear after coming out of the catheter, for the purpose of having a resilient configuration, [0107, Aboytes].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Lenker et al. US Patent No. [5980554].

With respect to Claim 18, Morita discloses: The method according to claim 14.
Morita fails to teach: wherein the shaped portion of the embolus material that bends or curves after coming out of the catheter is a first shaped portion located at one end of the elongated filling body, the elongated filling body also including a second shaped portion that is located at an opposite end of the elongated filling body and that also comes out of the catheter, the second shaped portion bending or curving after coming out of the catheter to spread out wider than the inner diameter of the branch vessel, the elongated filling body including anPATENTAttorney Docket No. 1027550-00205442 intermediate portion between the first and second shaped portions, the intermediate portion of the elongated filling body not bending or curving after coming out of the catheter.  
Within the same field of occlusive devices, Lenker teaches: (Figures 3 and 4, embolus material, flow disrupting device 15; elongated filling body, struts 17, 18, and 19 (7 as one), shaped portions, hoops 20l and 20r (single wire 2), catheter 39) The method according to claim 14, wherein the shaped portion of the embolus material that bends or curves after coming out of the catheter is a first shaped portion (hoop 20l) located at one end of the elongated filling body, the elongated filling body also including a second shaped portion (hoop 20r) that is located at an opposite end of the elongated filling body and that also comes out of the catheter, the second shaped portion bending or curving after coming out of the catheter to spread out wider than the inner diameter of the branch vessel (See figure 3, FIG. 3 shows …the condition in which it will be loaded onto the delivery catheter, [Column 4, lines 16-18]; Examiner interprets this diameter to be smaller than that in Figure 4, which is the shape after exiting the catheter), the elongated filling body including anPATENTAttorney Docket No. 1027550-00205442 intermediate portion (struts 17 and 18) between the first and second shaped portions, the intermediate portion of the elongated filling body not bending or curving after coming out of the catheter.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other occlusive devices with elongated and shaped portions, with and without hydrogel components. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771